Citation Nr: 0311701	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. B.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating determination of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2002, the Board found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for PTSD, which had previously been denied 
by the Board in July 1989.  In February 2003, the Board 
referred the matter for a VHA opinion.  The requested opinion 
was received in April 2003 and the issue of service 
connection for PTSD is ready for review on a de novo basis.  

FINDING OF FACT

PTSD is attributable to incidents of service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1998, December 
1998, and September 2000 rating determinations, the March 
2000 SOC, and the September 2000 and March 2001 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements. Moreover, the RO, in an October 
2001 letter informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what information the RO had, what the 
veteran could do to help, when and where information needed 
to be sent, and where to contact VA if he had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination during the course of the appeal.  Moreover, the 
veteran appeared at a hearing before the undersigned Board 
Member in January 2002.  Following the hearing, the Board 
requested a VHA opinion with regard to whether the veteran 
currently had PTSD and whether it was related to service.  
The requested opinion was prepared in March 2003 and received 
in April 2003.  VA has met all VCAA duties.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In February 2003, the Board referred the issue of service 
connection for PTSD for a VHA medical opinion.  In its 
opinion request, the Board indicated that the veteran served 
aboard the USS Sacramento, a ship that carried ammunition.  
The Board noted that the veteran had asserted that the 
Sacramento carried ammunition as cargo.  It further observed 
that there was no indication that the Sacramento was in 
combat or near combat.  The Board noted that the veteran 
asserted that being stationed on a ship that carried 
ammunition was a stressor that produced PTSD.  

The Board requested that the reviewer, after a thorough 
review of the file, render the following opinions:  Is being 
assigned to a ship that carried ammunition as a cargo a 
stressor that would produce PTSD?  Does the veteran have PTSD 
due to this stressor.  

In March 2003, the requested opinion was prepared.  In his 
March 2003 report, the VA reviewer noted that the veteran 
served in the Navy from April 1963 to April 1967 aboard three 
different ships.  He also observed that the veteran was 
authorized to wear the Republic of Vietnam Campaign Medal and 
to wear Bronze Stars on the Vietnam Service Medal.  

The VA reviewer stated that when reviewing the records, he 
was struck by the consistency of the veteran's reporting of 
his symptoms and when asked about the traumatic experiences.  
He noted that while some reports from clinicians seemed to be 
of some embellishment to the veteran's experiences, his own 
testimony and letters seemed consistent in their presentation 
and congruent with his report of never having been in combat 
himself and the combat exposure score of 4.  He stated that 
this lent some validity to the Mississippi score for PTSD of 
115 performed at the same time and was indicative of some 
PTSD symptoms and was right near the cutoff for a diagnosis 
of PTSD.  

The examiner also observed the testimony of the veteran at 
his May 2002 hearing, wherein he reported that he was 
terrified the entire time that he was on the USS Sacramento 
for fear that someone could drop a cigarette and evaporate 
the entire ship.  The physician further noted a statement 
from the veteran's sister indicating the difference in the 
veteran's disposition when he came home from serving in 
Vietnam.  

The reviewer also stated that the record appeared to support 
significant survivor guilt.  He noted that an August 1987 
psychiatric report stated that the veteran was guilty about 
not having been in combat but that he had nightmares of 
Vietnam with no problems of hypervigilance or startle 
response.  He also noted that in an October 1999 letter to 
his congressman, the veteran indicated that he never set foot 
onshore in the Republic of Vietnam and that he never killed 
anybody or had anyone die in his arms.  

The reviewer stated that in order to be diagnosed with PTSD, 
the veteran had to be exposed to an appropriate trauma.  He 
observed that DSM IV defined this as fulfilling two criteria, 
both of which had to be present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

The reviewer noted a passage from a book entitled "The 
Phenomenology of PTSD" wherein it was stated that as it 
stands now, criterion A is likely to have broadened the 
diagnosis of PTSD considerably, allowing inclusion of 
individuals who have demonstrated extreme reactions to minor 
traumas.  

The reviewer further noted that studies had shown that one 
was more likely to develop PTSD and the severity of PTSD will 
be greater the closer in proximity to the trauma, the greater 
the duration of the exposure, and the greater the severity of 
the trauma.  He observed that the less the severity, 
duration, or proximity of the trauma, the more important 
became personal vulnerabilities and pre-trauma risk factors 
to the development of PTSD.  

The examiner indicated that the answer was "yes" to the 
question of whether being assigned to a ship that carried 
ammunition could serve as a stressor that would produce PTSD.  
He stated that while it was clear that a vast majority of 
people would not develop PTSD, this nonetheless represented 
an adequate stressor in conjunction with DSM IV.  The 
examiner further indicated that giving the veteran the 
benefit of the doubt, there was support in the record for a 
diagnosis of PTSD.  

The Board accepts that the veteran served on the USS 
Sacramento.  A history of the ship demonstrates that the USS 
Sacramento class ships combined the functions of three 
logistic support ships in one hull - fleet oiler (AO), 
ammunition ship (AE), and refrigerated stores ship (AF). 

Under the guidelines of 38 U.S.C.A. § 1154(a), the place, 
type, and circumstances of the veteran's service as shown by 
his service record, his medical records and all pertinent 
medical and lay evidence are consistent with his claimed 
inservice stressor that has been medically identified as 
supportive of the diagnosis of PTSD.

As the veteran has been diagnosed as having PTSD and as it 
has been found to be at least as likely as not related the 
stress of the veteran being stationed aboard the USS 
Sacramento while carrying ammunition, service connection is 
warranted for PTSD.  In reaching this determination, the 
Board notes that the adequacy of a stressor is a medical 
determination.


ORDER

Service connection for PTSD is granted.  


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

